Per Curiam:

The petition for writ of certiorari in this case is granted. The judgment of the Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded for consideration in light of Watkins v. United States, 354 *930U. S. 178.
David Rein and Joseph Forer for petitioner. Solicitor General Rankin, Assistant Attorney General Tompkins and Doris H. Spangenburg for the United States.
Mr. Justice Burton took no part in the consideration or decision of this case. Mr. Justice Clark dissents for the reasons stated in his dissenting opinion in Watkins v. United States, supra.